DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application claims priority from EP18189181.3, filed on 8/15/2018.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-11 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 8 recites a method of determining an estimated intensity of radiation scattered by a target illuminated by a radiation source, the method comprising, determining a wide-band library of integrals of wavelength-dependent reflectivity of the target in a Jones framework over a range of radiation source wavelengths; training the wide-band library; and determining, using the trained wide-band library, an estimated intensity of radiation scattered by the target illuminated by the radiation source.

This judicial exception is not integrated into a practical application. In particular, in the broadest reasonable interpretation of the claim, the preamble, “a method of determining an estimated intensity of radiation scattered by a target illuminated by a radiation source,” recites the purpose of the method and does not require that any particular machine or structure performs the process steps. Additionally, in the broadest reasonable interpretation of the claim, the limitations “an estimated intensity of radiation scattered by a target illuminated by a radiation source” merely generally links the mathematical calculations to a field of use (see MPEP 2106.05(h)) and is an insignificant extra-solution activity since the target illuminated by a radiation source provides the data source for the calculation steps (see MPEP 2106.05(g)). Accordingly, the abstract idea is not integrated into a practical application because no meaningful 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to the integration of the abstract idea into a practical application, the preamble recitation of the use of the method and the limitation merely generally links the mathematical calculations to a field of use (see MPEP 2106.05(h)) and is an insignificant extra-solution activity since the target illuminated by a radiation source provides the data source for the calculation steps (see MPEP 2106.05(g)). Thus, the additional elements, either alone or in combination, do not amount to significantly more than the judicial exception. The claim is therefore not patent eligible. 
Claim 9 recites determining a source spectrum over the range of source wavelengths, and wherein the determining a wide-band library comprises using the determined source spectrum. 
The limitations of determining a source spectrum over the range of source wavelengths, and wherein the determining a wide-band library comprises using the determined source spectrum, as drafted, are process steps that, under their broadest reasonable interpretation, perform mathematical calculations. The recited determining steps are mathematical operations under the broadest reasonable interpretation of the claim language in light of the specification. The claimed mathematical calculations then fall under the “mathematical concepts” grouping of abstract ideas (see MPEP 2106.04(a)(2)). Accordingly, the claim recites an abstract idea. 
The judicial exception is not integrated into a practical application because the claim does not recite any additional elements. Accordingly, the abstract idea is not integrated into a practical application because no meaningful limits are imposed on practicing the abstract idea. Thus, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the claim does not recite any additional elements. Thus, the additional elements, either alone or in combination, do not amount to “significantly more” than the judicial exception. The claim is therefore not patent eligible. 
Claim 10 recites wherein the determining a source spectrum over a range of source wavelengths comprising: determining an initial source spectrum over the range of source wavelengths; and determining one or more wavelengths independent scalar constant components of the source spectrum over the range of source wavelengths.
The limitations of determining a source spectrum over a range of source wavelengths comprising: determining an initial source spectrum over the range of source wavelengths; and determining one or more wavelengths independent scalar constant components of the source spectrum over the range of source wavelengths, as drafted, are process steps that, under their broadest reasonable interpretation, perform mathematical calculations. The recited determining steps are mathematical operations under the broadest reasonable interpretation of the claim language in light of the specification. The claimed mathematical calculations then fall under the “mathematical concepts” grouping of abstract ideas (see MPEP 2106.04(a)(2)). Accordingly, the claim recites an abstract idea. 
The judicial exception is not integrated into a practical application because the claim does not recite any additional elements. Accordingly, the abstract idea is not integrated into a practical application because no meaningful limits are imposed on practicing the abstract idea. Thus, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the claim does not recite any additional elements. Thus, the additional elements, either alone or in combination, do not amount to “significantly more” than the judicial exception. The claim is therefore not patent eligible. 
Claim 11 recites determining source spectra over a range of source wavelengths for a population of sources; determining a basis for the population of sources, such that a source spectrum for a particular metrology apparatus is defined as a linear combination of elements of the basis, wherein the training the wide-band library comprises, for each element in the basis, training a wide-band library defined in terms of the basis; and for a selected metrology apparatus, the determining the estimated intensity uses a linear combination of the trained wide-band libraries.
The limitations of determining source spectra over a range of source wavelengths for a population of sources; determining a basis for the population of sources, such that a source spectrum for a particular metrology apparatus is defined as a linear combination of elements of the basis, wherein the training the wide-band library comprises, for each element in the basis, training a wide-band library defined in terms of the basis; and for a selected metrology apparatus, the determining the estimated intensity uses a linear combination of the trained wide-band libraries, as drafted, are process steps that, under their broadest reasonable interpretation, perform mathematical calculations. The recited determining and training steps are mathematical operations under the broadest reasonable interpretation of the claim language in light of the specification. The claimed mathematical calculations then fall under the “mathematical concepts” grouping of abstract ideas (see MPEP 2106.04(a)(2)). Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, in the broadest reasonable interpretation of the claim, the limitations “such that a source spectrum for a particular metrology apparatus” and “for a selected metrology apparatus” merely generally link the mathematical calculations to a field of use (see MPEP 2106.05(h)) and are insignificant extra-solution activities since the metrology apparatus is the data source for the calculation steps (see MPEP 2106.05(g)).  Accordingly, the abstract idea is not integrated into a practical application because no meaningful limits are imposed on practicing the abstract idea. Thus, the claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of “such that a source spectrum for a particular metrology apparatus” and “for a selected metrology apparatus” amount to no more than insignificant extra-solution activities and a field of use. Thus, the additional elements, either alone or in combination, do not amount to significantly more than the judicial exception. The claim is therefore not patent eligible. 
Claim 12 recites wherein coefficients of the linear combination are time dependent.
The limitation of wherein coefficients of the linear combination are time dependent modifies a process step that, under its broadest reasonable interpretation, performs a mathematical calculation. The recited determining step is a mathematical operation under the broadest reasonable interpretation of the claim language in light of the specification. The claimed mathematical calculations then fall under the “mathematical concepts” grouping of abstract ideas (see MPEP 2106.04(a)(2)). Accordingly, the claim recites an abstract idea. 
The judicial exception is not integrated into a practical application because the claim does not recite any additional elements. Accordingly, the abstract idea is not integrated into a practical application because no meaningful limits are imposed on practicing the abstract idea. Thus, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the claim does not recite any additional elements. Thus, the additional elements, either alone or in combination, do not amount to “significantly more” than the judicial exception. The claim is therefore not patent eligible. 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 14 recites “a computer program product containing one or more sequences of machine-readable instructions for determining an estimated intensity of radiation scattered by a target illuminated by a radiation source, the instructions being adapted to cause one or more processors to perform a method.” The broadest reasonable interpretation of the language “a computer program product containing one or more sequences of machine-readable instructions” is a product that does not have tangible form, such as a computer program (or software per se, see MPEP 2106.03). An intangible product does not fall within any statutory category. Furthermore, the broadest reasonable interpretation of a computer readable medium covers forms of non-transitory media as well as transitory propagating signals per se in view of the ordinary and customary meaning of computer program product (see MPEP 2106.03). To overcome the rejection and to provide clarity, the claim should be amended to narrow the computer program product such that only statutory embodiments are covered, such as by amending the language to recite “a non-transitory computer readable medium comprising one or more sequences of machine-readable instructions for determining an estimated intensity of radiation scattered by a target illuminated by a radiation source, the instructions, when executed by one or more processors, cause the processors to perform a method.” Thus, claim 14 is rejected as being directed to non-statutory subject matter. Appropriate correction is required. 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 14 recites a computer program product containing one or more sequences of machine-readable instructions for determining an estimated intensity of radiation scattered by a target illuminated by a radiation source, the instructions being adapted to cause one or more processors to perform a method of determining an estimated intensity of radiation scattered by a target illuminated by a radiation source, the method comprising, determining a wide-band library of integrals of wavelength-dependent reflectivity of the target in a Jones framework over a range of radiation source wavelengths; training the wide-band library; and determining, using the trained wide-band library, an estimated intensity of radiation scattered by the target illuminated by the radiation source.
The limitations of determining a wide-band library of integrals of wavelength-dependent reflectivity of the target in a Jones framework over a range of radiation source wavelengths, training the wide-band library, and determining, using the trained wide-band library, an estimated intensity of radiation scattered by the target illuminated by the radiation source, as drafted, are process steps that, under their broadest reasonable interpretation, perform mathematical calculations. The recited determining and training steps are mathematical operations under the broadest reasonable interpretation of the claim language in light of the specification. The claimed mathematical calculations then fall under the “mathematical concepts” grouping of abstract ideas (see MPEP 2106.04(a)(2)). Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, in the broadest reasonable interpretation of the claim, the preamble reciting “a computer program product containing one or more sequences of machine-readable instructions for determining an estimated intensity of radiation scattered by a target illuminated by a radiation source, the instructions being adapted to cause one or more processors to perform a method of determining an estimated intensity of radiation scattered by a target illuminated by a radiation source” recites a purpose of the steps and does not require that any particular machine or structure performs the process steps. The one or more processors are recited at a high level of generality such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, in the broadest reasonable interpretation of the claim, the limitations “an estimated intensity of radiation scattered by a target illuminated by a radiation source” merely generally links the mathematical calculations to a field of use (see MPEP 2106.05(h)) and is an insignificant extra-solution activity since the target illuminated by a radiation source provides the data source for the calculation steps (see MPEP 2106.05(g)). Accordingly, the abstract idea is not integrated into a practical application because no meaningful limits are imposed on practicing the abstract idea. Thus, the claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to the integration of the abstract idea into a practical application, the additional element of the one or more processors amounts to no more than a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitation merely generally links the mathematical calculations to a field of use (see MPEP 2106.05(h)) and is an insignificant extra-solution activity since the target illuminated by a radiation source provides the data source for the calculation steps (see MPEP 2106.05(g)). Thus, the additional elements, either alone or in combination, do not amount to significantly more than the judicial exception. The claim is therefore not patent eligible.
	Thus, claim 8-12 and 14 are rejected as being patent ineligible. Appropriate correction is required. 


Allowable Subject Matter
Claims 8-12 and 14 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth in this Office action.
Claim 13 is allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 8, the prior art of record, either alone or in combination, fails to teach or render obvious determining a wide-band library of integrals of wavelength-dependent reflectivity of the target in a Jones framework over a range of radiation source wavelengths and determining, using the trained wide-band library, an estimated intensity of radiation scattered by the target illuminated by the radiation source. These limitations in combination with the other limitations of claim 8 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Regarding claim 13, the prior art of record, either alone or in combination, fails to teach or render obvious determining a wide-band library of integrals of wavelength-dependent reflectivity of the target in a Jones framework over a range of radiation source wavelengths; and determining, using the trained wide-band library, an estimated intensity of radiation scattered by the target illuminated by the radiation source. These limitations in combination with the other limitations of claim 13 render the claim non-obvious over the prior art of record.
Regarding claim 14, the prior art of record, either alone or in combination, fails to teach or render obvious determining a wide-band library of integrals of wavelength-dependent reflectivity of the target in a Jones framework over a range of radiation source wavelengths and determining, using the trained wide-band library, an estimated intensity of radiation scattered by the target illuminated by the radiation source. These limitations in combination with the other limitations of claim 14 render the claim non-obvious over the prior art of record.
Li et al. (US PGPub 2013/0148130, Li hereinafter) discloses obtaining a library of metrology signal parameters including reflect or reflectivity and discloses wherein the measured diffraction signals are obtained from integrating the intensity of rays around a center wavelength of the measuring device using a Mueller matrix formula (Figs. 1, 2, and 8-11, paras. [0008]-[0009], [0036], [0041], [0045]-[0046], [0054]-[0056], [0058]-[0059], [0063]-[0067], [0074]), discloses a library including a Jones matrix (paras. [0056], [0060], [0063]-[0067], [0072], [0081]), discloses training the wide-band library (Figs. 8-11, para. [0009], [0063]-[0064], [0070]-[0076], the library is used to train a machine learning system), and discloses determining, using the trained wide-band library, an estimated intensity of radiation scattered by the target illuminated by the radiation source (Figs. 1 and 8-11, paras. [0026], [0063]-[0077], a simulated diffraction signal of the sample structure is obtained from the trained machine learning system is used to determine profile parameters of the sample structure). However, Li does not describe or render obvious determining a wide-band library of integrals of wavelength-dependent reflectivity of the target in a Jones framework over a range of radiation source wavelengths.
Kiers et al. (US PGPub 2009/0135424) discloses forming a tool dependent library for the optical system of a metrology system by representing the optical elements using a Jones matrix (Fig. 4, paras. [0052]-[0058])  and determining estimated intensity of radiation scattered by the target illuminated by the radiation source using the library (paras. [0054], [0060]), but Kiers et al. does not describe or suggest determining a wide-band library of integrals of wavelength-dependent reflectivity of the target in a Jones framework over a range of radiation source wavelengths.
Li (US PGPub 2011/0246141) discloses integration of a diffraction signal for a center wavelength of a photometric device for a Muller matrix (paras. [0052]-[0058]), but Li does not describe or render obvious determining a wide-band library of integrals of wavelength-dependent reflectivity of the target in a Jones framework over a range of radiation source wavelengths.
Quintanilha (US PGPub 2017/0357155) discloses using a training set of spectra from real structures and direct measurements of structure parameters or a training set of a library of spectra obtained from modelling to be used with machine learning (paras. [0111], [0113]). Quintanilha does not teach or render obvious determining a wide-band library of integrals of wavelength-dependent reflectivity of the target in a Jones framework over a range of radiation source wavelengths.
Van Beurden (US PGPub 2011/0218289) discloses using a volume integral method including using the reflection coefficient to calculate scattering of a structure and reconstruct CDs (paras. [0085]-[0086], [0101], [0108], [0149]-[0154]), but Van Beurden does not describe or render obvious determining a wide-band library of integrals of wavelength-dependent reflectivity of the target in a Jones framework over a range of radiation source wavelengths.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882